Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or render obvious the instantly claimed invention. The closest prior art of record is considered to be Faber (DE 3912657) as discussed in the 10/15/2021 Non-Final Rejection. Applicant’s arguments filed 12/28/2021 are compelling. The Office agrees that Faber does not teach “the first support device running via a guide device for exerting an equally distributed tensile force on the cuff at a first fastening device and a second fastening device, and the equally distributed tensile force being exerted on the cuff upon the first support device being guided through the guide device during a movement of the cuff when loaded by at least part of the body weight of the person, as recited in claim 15 of the instant application” as argued by applicant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784